Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 2/18/2021 have been fully considered and are persuasive.
Regarding the drawing and specification objections, in light of the amendments the objections to the drawings and specifications have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Per the discussion in the interview, there was a limitation that was not properly mapped and updated rejections have been presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Pub. No. 2016/0076223) in view of Darukhanavala (U.S. Pat. No. 9,702,115).
Regarding claim 1:
	Wei teaches:
A control system for a work vehicle having a work implement (a system for autonomous control of a machine having a ground-engaging work implement [0006]), the control system comprising: 
an actual topography acquisition device (a mapping vehicle (not shown) about the work site. [0067]) that acquires actual topography information, which indicates an actual topography of a work target (an electronic map of the work site 100 may be determined by moving a mapping vehicle (not shown) about the work site. [0067]; the topography of the work site recorded [0067]); 
a storage device (The controller 36 may include or access memory, secondary storage devices, processors, and any other components for running an application. The memory and secondary storage devices may be in the form of read-only memory (ROM) or random access memory (RAM) or integrated circuitry that is accessible by  that stores design topography information, which indicates a final design topography that is a target topography of the work target (The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. [0042]);
and a controller configured to acquire the actual topography information from the actual topography acquisition device (The controller 36 may rely on one or more data maps relating to the operating conditions and the operating environment of the machine 10 and the work site 100 that may be stored in the memory of controller. [0024]), acquire the design topography information from the storage device (The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. [0042]), determine an intermediate design topography (At stage 60, the controller 36 may determine the location of the boundary zone 155. To do so, the controller 36 may determine the downhill boundary of the boundary zone 155 by determining the location closest to the high wall 102 at which the distance from the work surface 104 to the current carry surface 116 is equal to the distance between passes 113. The controller may determine the uphill boundary (i.e., the final cut location 151) based upon the dimensions of machine 10 and the position of high wall 102. [0072]) [that is positioned above the actual topography and below the final design topography], and generate a command signal to move the work implement based on the intermediate design topography, the intermediate design topography including a plurality of intermediate design surfaces that are disposed adjacently along a traveling direction of the work vehicle (fig. 8, stage 63; At stage 63, the controller 36 may generate appropriate commands to direct the machine 10 to cut the work surface 104 at the final cut location 151 utilizing the final cut target profile 152. [0074]), each of the intermediate design surfaces having a pitch angle relative to horizontal (see figs 3-7, each layer having some pitch angle relative to the horizontal), and the pitch angles of at least two of the intermediate design surfaces differing from each other (the final cut angle being steeper than the work zone cut angle [0006]).
Wei does not explicitly teach, however Darukhanavala teaches:
determine an intermediate design topography (see figs. 1-4, dashed lines representing various layers (intermediate design topography)) that is positioned above the actual topography and below the final design topography (see figs. 1-4, filling in the pit from a bottom actual topography up to some predetermined final topography; In the implementation shown in FIG. 1, the piles 12 may be backstacked in a wedge configuration along the slope 6 and up against the wall 8. After each of the piles 12 is pushed into a pile in front, the machine 10 may then drive up on top of the piles 12 and perform a smoothing operation to achieve the desired configuration. In the implementation shown in FIG. 2, the backstacking and smoothing operations result in a flat, or level terrain across the tops of the backstacked piles 12. In the implementations shown in FIGS. 1-3, the backstacking and smoothing operations may result in the piles being backstacked 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wei to include the teachings as taught by Darukhanavala to “provide for autonomously detecting when the work implement of the machine 10 contacts a pile of material 12, or when the machine 10 has pushed a pile of material 12 loaded into and in front of the work implement into another pile of material 12. The autonomous pile detection may be utilized for backstacking piles of dirt in a pivot push operation, where successive piles of dirt are placed one behind another” [col 5, lines 5-12]. This aids in the ability for an autonomous work machine to effectively and efficiently perform a filling operation.
Regarding claim 2:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Wei further teaches:
determine the intermediate design topography so that a difference between the pitch angles of any two adjacent intermediate design surfaces is within a predetermined range (providing operating commands upon the physical characteristics meeting one or more thresholds [0001]; the controller 36 may determine at stage 66 the boundary zone cut angle 159 based upon the boundary zone cut depth at the boundary zone cut location 156. In some instances, the boundary zone cut angle 159 may be linearly proportional to the cut depth corresponding to the final .
Regarding claim 7:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Wei further teaches:
update the actual topography with the actual topography information from the actual topography acquisition device (As the machine 10 moves along the path 117, the position of the machine may be used to determine, based upon the known dimensions of the machine 10, the position of the work surface 104 at stage 59 and update the electronic map of the work site 100 within controller 36. [0071]), and determine a next intermediate design topography based on the updated actual topography (At stage 60, the controller 36 may determine the location of the boundary zone 155. To do so, the controller 36 may determine the downhill boundary of the boundary zone 155 by determining the location closest to the high wall 102 at which the distance from the work surface 104 to the current carry surface 116 is equal to the distance between passes 113. The controller may determine the uphill boundary (i.e., the final cut location 151) based upon the dimensions of machine 10 and the position of high wall 102.  [0072]).
Regarding claim 8:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 7, upon which this claim is dependent. Wei further teaches:
determine the intermediate design topography so that a slope of the intermediate design topography is gentler each time the actual topography is updated (see at .
Regarding claim 9:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 7, upon which this claim is dependent. Wei further teaches:
determine the intermediate design topography so that the plurality of intermediate design surfaces approach a linear state each time the actual topography is updated (see at least fig. 3, cuts 114 result in the expanded linear state of layers 113).
Regarding claim 10:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Wei further teaches:
the pitch angles of the intermediate design surfaces become larger the farther away the intermediate design surfaces are from a work start position of the work implement in the traveling direction of the work vehicle (see at least fig. 3, cuts 114 start off at the same angle as the current surface then increase in angle as the cut moves along the direction of travel).
Regarding claim 11:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Wei further teaches:
the controller includes a first controller disposed outside of the work vehicle, and a second controller that communicates with the first controller and is disposed inside the work vehicle (fig. 1, command center 131; fig. 2, controller 36; The , the first controller is configured to acquire the actual topography information from the actual topography acquisition device, and acquire the design topography information from the storage device (The controller 36 may rely on one or more data maps relating to the operating conditions and the operating environment of the machine 10 and the work site 100 that may be stored in the memory of controller. [0024]; The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. [0042]; examiner notes that the art discloses that "The control system 35 and the controller 36 may be located on the machine 10 and may also include components located remotely from the machine such as at a command center 131 (FIG. 1)." [0025] and concludes that it would have been within the scope of one having ordinary skill in the art at the time of invention to have these processes be run from the command center 131), and the second controller is configured to generate the command signal to move the work implement (fig. 8, stage 63; At stage 63, the controller 36 may generate appropriate commands to direct the machine 10 to cut the .
Regarding claim 12:
	Wei teaches:
A control method for a work vehicle having a work implement (a system for autonomous control of a machine having a ground-engaging work implement [0006]), the control method comprising:
acquiring actual topography information, which indicates an actual topography of a work target (an electronic map of the work site 100 may be determined by moving a mapping vehicle (not shown) about the work site. [0067]; the topography of the work site recorded [0067]);
acquiring design topography information, which indicates a final design topography that is a target topography of the work target (The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. [0042]);
determine an intermediate design topography (At stage 60, the controller 36 may determine the location of the boundary zone 155. To do so, the controller 36 may determine the downhill boundary of the boundary zone 155 by determining the location closest to the high wall 102 at which the distance from the work surface 104 to the current carry surface 116 is equal to the distance between passes 113. The controller may determine the uphill boundary (i.e., the final cut location 151) based  [that is positioned above the actual topography and below the final design topography];
and generating a command signal to move the work implement based on the intermediate design topography, the intermediate design topography including a plurality of intermediate design surfaces that are disposed adjacently along a traveling direction of the work vehicle (fig. 8, stage 63; At stage 63, the controller 36 may generate appropriate commands to direct the machine 10 to cut the work surface 104 at the final cut location 151 utilizing the final cut target profile 152. [0074]), each of the intermediate design surfaces having a pitch angle relative to horizontal (see figs 3-7, each layer having some pitch angle relative to the horizontal), and the pitch angles of at least two of the intermediate design surfaces differing from each other (the final cut angle being steeper than the work zone cut angle [0006]).
Wei does not explicitly teach, however Darukhanavala teaches:
determine an intermediate design topography (see figs. 1-4, dashed lines representing various layers (intermediate design topography)) that is positioned above the actual topography and below the final design topography (see figs. 1-4, filling in the pit from a bottom actual topography up to some predetermined final topography; In the implementation shown in FIG. 1, the piles 12 may be backstacked in a wedge configuration along the slope 6 and up against the wall 8. After each of the piles 12 is pushed into a pile in front, the machine 10 may then drive up on top of the piles 12 and perform a smoothing operation to achieve the desired configuration. In the implementation shown in FIG. 2, the backstacking and smoothing operations 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wei to include the teachings as taught by Darukhanavala to “provide for autonomously detecting when the work implement of the machine 10 contacts a pile of material 12, or when the machine 10 has pushed a pile of material 12 loaded into and in front of the work implement into another pile of material 12. The autonomous pile detection may be utilized for backstacking piles of dirt in a pivot push operation, where successive piles of dirt are placed one behind another” [col 5, lines 5-12]. This aids in the ability for an autonomous work machine to effectively and efficiently perform a filling operation.
Regarding claim 13:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 12, upon which this claim is dependent. Wei further teaches:
the intermediate design topography is determined so that a difference between the pitch angles of any two adjacent ones of the intermediate design surfaces is within a predetermined range (providing operating commands upon the physical characteristics meeting one or more thresholds [0001]; the controller 36 may determine at stage 66 the boundary zone cut angle 159 based upon the boundary zone cut depth at the boundary zone cut location 156. In some instances, the boundary zone .
Regarding claim 14:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 12, upon which this claim is dependent. Wei further teaches:
the actual topography is updated with the actual topography information from an actual topography acquisition device (an electronic map of the work site 100 may be determined by moving a mapping vehicle (not shown) about the work site. [0067]; the topography of the work site recorded [0067]; The planning system 45 may receive and store various types of input such as the configuration of the work surface 104 [0042]), and the intermediate design topography is determined so that a slope of the intermediate design topography is gentler each time the actual topography is updated (see at least fig. 3, cuts 114 lead to layers 113 that are relatively smooth and approach final design plane 112).
Regarding claim 15:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 14, upon which this claim is dependent. Wei further teaches:
the intermediate design topography is determined so that the plurality of intermediate design surfaces approach a linear state each time the actual topography is updated (see at least fig. 3, cuts 114 result in the expanded linear state of layers 113.).
Regarding claim 16:

the pitch angles of the intermediate design surfaces become larger the farther away the intermediate design surfaces are from a work start position of the work implement in the traveling direction of the work vehicle (see at least fig. 3, cuts 114 start off at the same angle as the current surface then increase in angle as the cut moves along the direction of travel.).
Regarding claim 17:
Wei teaches:
A work vehicle (a machine having a ground-engaging work implement [0006]) comprising: 
a work implement (a machine having a ground-engaging work implement [0006]);
and a controller (a system for autonomous control of a machine having a ground-engaging work implement [0006]) configured to acquire actual topography information, which indicates an actual topography of a work target (an electronic map of the work site 100 may be determined by moving a mapping vehicle (not shown) about the work site. [0067]; the topography of the work site recorded [0067]), acquire design topography information, which indicates a final design topography that is a target topography of the work target (The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. [0042]), and determine an intermediate design topography (At stage 60, the controller 36 may determine  [that is positioned above the actual topography and below the final design topography], generate a command signal to move the work implement based on the intermediate design topography, the intermediate design topography includes a plurality of intermediate design surfaces that are disposed adjacently along a traveling direction of the work vehicle (fig. 8, stage 63; At stage 63, the controller 36 may generate appropriate commands to direct the machine 10 to cut the work surface 104 at the final cut location 151 utilizing the final cut target profile 152. [0074]), each of the intermediate design surfaces having a pitch angle relative to horizontal (see figs 3-7, each layer having some pitch angle relative to the horizontal), and the pitch angles of at least two of the intermediate design surfaces differing from each other (the final cut angle being steeper than the work zone cut angle [0006]).
Wei does not explicitly teach, however Darukhanavala teaches:
determine an intermediate design topography (see figs. 1-4, dashed lines representing various layers (intermediate design topography)) that is positioned above the actual topography and below the final design topography (see figs. 1-4, filling in the pit from a bottom actual topography up to some predetermined final 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wei to include the teachings as taught by Darukhanavala to “provide for autonomously detecting when the work implement of the machine 10 contacts a pile of material 12, or when the machine 10 has pushed a pile of material 12 loaded into and in front of the work implement into another pile of material 12. The autonomous pile detection may be utilized for backstacking piles of dirt in a pivot push operation, where successive piles of dirt are placed one behind another” [col 5, lines 5-12]. This aids in the ability for an autonomous work machine to effectively and efficiently perform a filling operation.
Regarding claim 18:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 17, upon which this claim is dependent. Wei further teaches:
the controller is further configured to determine the intermediate design topography so that a difference between the pitch angles of any two adjacent ones of the intermediate design surfaces is within a predetermined range (providing operating commands upon the physical characteristics meeting one or more thresholds [0001]; the controller 36 may determine at stage 66 the boundary zone cut angle 159 based upon the boundary zone cut depth at the boundary zone cut location 156. In some instances, the boundary zone cut angle 159 may be linearly proportional to the cut depth corresponding to the final cut angle 154 and the work zone cut angle 164 [0075]; examiner notes that by making the cut angle proportional to the cut depth constituted a predetermined range).
Regarding claim 19:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 17, upon which this claim is dependent. Wei further teaches:
the controller is further configured to update the actual topography with the actual topography information from an actual topography acquisition device (an electronic map of the work site 100 may be determined by moving a mapping vehicle (not shown) about the work site. [0067]; the topography of the work site recorded [0067]; The planning system 45 may receive and store various types of input such as the configuration of the work surface 104 [0042]), and determine the intermediate design topography so that a slope of the intermediate design topography is gentler each time the actual topography is updated (see at least fig. 3, cuts 114 lead to layers 113 that are relatively smooth and approach final design plane 112).
Regarding claim 20:

the controller is further configured to determine the intermediate design topography so that the plurality of intermediate design surfaces approach a linear state each time the actual topography is updated (see at least fig. 3, cuts 114 result in the expanded linear state of layers 113).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Pub. No. 2016/0076223) in view of Darukhanavala (U.S. Pat. No. 9,702,115) in further view of Gharsalli (U.S. Pub. No. 2009/0056961).
Regarding claim 3:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 2, upon which this claim is dependent. Wei does not teach, however Gharsalli teaches:
determine the pitch angles (To prevent such a malfunction, controller 76 may continuously monitor a ground roll angle .theta..sub.g in addition to slope angle .theta. of blade 52. Ground roll angle .theta..sub.g may be measured from plane 84 to a plane 88 that is substantially parallel to a surface of the ground that may come into contact with bottom front edge 82 of blade 52… When an absolute value of the difference between ground roll angle .theta..sub.g and target slope .theta..sub.t is greater than a predetermined differential threshold, controller 76 may determine that a potential exists for a malfunction to occur such as, for example, power source 16 stalling. Controller 76 may modify target slope .theta..sub.t to a lesser angle that may allow machine 10 to operate without stalling. It should be understood that the predetermined differential threshold may be a magnitude of an angle, or any other  so that the intermediate design surfaces do not extend below predetermined lower limit positions (see paragraphs [0038]-[0040]; fig. 6, steps 200-206; fig. 5, showing upper and lower thresholds; examiner notes that an angle extruded over a horizontal distance would create a height delta that could affect the performance of the machine if it results in too great a force for attempting to move too much material ("engine strength... any other factor that may contribute to the machine 10 stalling" [0040])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wei in view of Darukhanavala to include the teachings as taught by Gharsalli to make sure that the vehicle is operating inside a safe and efficient operational envelope as to reduce the risk of machine failure or tipping.
Regarding claim 4:
Wei in view of Darukhanavala and Gharsalli, as shown above, discloses all the limitations of claim 3, upon which this claim is dependent. Wei further teaches:
at least a portion of the lower limit positions are the same height as the actual topography (see at least figs. 5 and 6, at least one cut locations 113 are aligned with current surface 104.).
Regarding claim 5:
Wei in view of Darukhanavala, as shown above, discloses all the limitations of claim 2, upon which this claim is dependent. Wei does not teach, however Gharsalli teaches:
determine the pitch angles (To prevent such a malfunction, controller 76 may continuously monitor a ground roll angle .theta..sub.g in addition to slope angle  so that the intermediate design surfaces do not extend above predetermined upper limit positions (see paragraphs [0038]-[0040]; fig. 6, steps 200-206; fig. 5, showing upper and lower thresholds.; examiner notes that an angle extruded over a horizontal distance would create a height delta that could affect the performance of the machine if it results in too great a force for attempting to move too much material ("engine strength... any other factor that may contribute to the machine 10 stalling" [0040])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wei in view of Darukhanavala to include the teachings as taught by Gharsalli to make sure that the vehicle is operating inside a safe and efficient operational envelope as to reduce the risk of machine failure or tipping.
Regarding claim 6:

the upper limit positions are positioned above the actual topography by a predetermined distance (examiner notes that the positive threshold angle as described above would inherently result in an upper limit position of a predetermined distance).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (NPL) discloses an earth work design program which will improve the efficiency of earth work and enable to carry out the design using 3D Geospace-based earth work modeling in design stage was developed.
Wang (NPL) discloses a substage-zoning filling design problem, which is considered as a complex problem with numerous tasks such as construction planning, dam access road and borrow placement, workspace filling, and construction project management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665